DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response dated 03 September 2021, no claims were amended.
Claims 1-20 are pending.

Notice to Applicant
The Examiner considers the claimed invention to overcome the art of record. The only remaining objections/rejections are those presented herein. 

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 02 June 2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a CRM, device, and method for information retrieval.
The limitations of importing a received resource containing multiple data points for a medical service provider population, wherein during the importing, the received resource is digested to render a mapping between an individually identifiable part of a data point instance of the multiple data points for a medical service provider population and a corresponding normalized data type of a set of normalized data types handled by a set of data type-specific parsers configured; designating, based upon the mapping during the importing, one of the data type-specific parsers for each individually identifiable part of a data point instance of the multiple data points for a medical service provider population; parsing, after the designating, individually identifiable parts of the data point instances of the multiple data points using corresponding designated ones of the set of data-type specific parsers to render a set of parsed data points for a medical service provider population; matching individual ones of the set of parsed data points for a medical service provider population to multiple listing entries of an authoritative data listing, wherein, during the matching, an algorithmic matching operation is performed for a parsed data point instance of the set of parsed data points for a medical service provider population, wherein the algorithmic matching operation comprises performing for each one of the set of parsed data points for a medical service provider population: generating a set of transformed data points by applying a set of transformation types to the parsed data point instance, and identifying a set of algorithmic matches between the set of transformed data points and corresponding listing entries of the authoritative data listing; rendering a set of transformation match scores by assigning an algorithmic match score to each match between a one of the set of transformed data points and a listing entry of the authoritative data listing, wherein the algorithmic match score for a particular one of the set of transformed data points is based upon a type of transformation performed on the parsed data point instance to render the particular one of the set of transformed data points; determining a highest match score of the set of transformation match scores; and exporting the particular one of the set of transformed data points, corresponding to the highest match score, to [a location], as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting (1) a computer system implementing a service provider data processing engine including a processor and computer-readable medium including computer-executable instructions (Claim 1), (10) a non-transitory computer-readable medium executed on a computer system configured to implement a medical service provider data processing engine (Claim 10), or (3) a system comprising a programmed processor and a non-transitory computer readable medium including computer-executable instructions for configuring the programmed processor to implement a medical service provider data processing engine (Claim 15), nothing in the claim precludes the step from practically being performed in the mind. See Decision on Reconsideration dated 15 July 2020 at Pg. 6 finding that the claimed invention is directed to a mental process. For example, but for infra), this claim encompasses a person mentally transforming medical service provider data records from a variety of medical service provider data sources into standardized medical service provider data records for storage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alternatively, the limitations, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. For example, but for the various computer element (discussed in detail, infra), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the computer elements, this claim encompasses a person following a series of steps or rules to transform medical service provider data records from a variety of medical service provider data sources into standardized medical service provider data records for storage. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim further recites the additional element of a medical service provider database. The medical service provider database is recited at a high level of generality (i.e., as a general means for storing data) and merely generally links the abstract idea to a particular technological environment or field of use. It also amounts to a location to with data is transmitted, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a medical service provider database was considered to merely generally link the identified abstract idea to a particular technological environment or field of us or was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As indicated by the prior art of record, a medical database is a well-understood, routine, and conventional element (Molettiere et al., U.S. Pre-Grant Patent Publication No. 2014/0156228 at Para. 0112, etc.; Tolvanen et al., U.S. Pre-Grant Patent Publication No. 2015/0199744 at Para. 0023, 0030, 0075, 0106; Kehr et al., U.S. Pre-Grant Patent Publication No. 
Claims 2-9, 11-14, and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 3, 4, 11, 12, 13, 16, 17, 18 merely define when the matching is performed. Dependent claims 5, 14, 19 merely define extracting additional information. Dependent claims 6, 7, 8, 9 merely define the type of extracted additional information. Dependent claim 20 merely defines how the data points are transformed. In the event that the “fuzzy transformation” is interpreted as an additional element, this additional element generally links the claimed invention to a particular technological environment or field of use under the “Practical Application” analysis and is well-understood, routine, and conventional under the “Significantly More” analysts as indicated by the prior art of record (see Kleiweg, “Levenshtein,” at Pg. 1-2; Gilleland et al., “Levenshtein Distance, in Three Flavors,” at Pg. 1-11; Ray et al., U.S. Patent No. 9,691,075, at Col. 5, Lns. 57-60; White et al., U.S. 

Response to Arguments
Rejections under 35 U.S.C. § 101
Regarding the subject matter eligibility rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Applicant rehashes many arguments that have been previously addressed. The Examiner declines to address those rehashed arguments. The Examiner has attempted to address all of the non-rehashed arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
Moreover, Applicant takes specific exception to the Office action's rejection of new claim 20. The application of a "fuzzy transformation" is inherently an artificial intelligence operation that precludes characterization of the claimed invention as being directed to a mental process or business method/method of organizing human activity. In the event that the rejection of claim 20 is not withdrawn, Applicant specifically requests clarification of how the "fuzzy transformation" can fit within any of the three areas of abstract ideas under the USPTO's analytical framework.
Regarding (a), the Examiner respectfully submits that “fuzzy transformation” is part of the rules or steps a human would perform as part of the identified abstract idea. The Examiner also takes this opportunity to note that “fuzzy transformation” is not “inherently 
Fuzzy transformation is a non-specific term for a field of mathematical algorithms (i.e., math) for finding the distance between words (i.e., how similar they are). This is interpreted to be part of the identified abstract idea in the same way as a claim that recited applying statistical analysis of would. It is a mathematical step(s) performed by a person. As described in Applicant’s Specification at Para. 0100, 0101, one non-limiting form of fuzzy transformation is based on the work of Levenshstein (sic, Levenshtein) which was first put forth in 1965. As indicated by the prior art of record, while the Levenshtein algorithm can certainly be programmed to be performed by a computer, it is still a mathematical algorithm that may be performed by a human. This is unlike, for instance, trained machine learning or artificial intelligence.
	Even if “fuzzy transformation” is interpreted to be not part of the abstract idea and is an additional element, this feature would not render the claim subject matter eligible. The Applicant did not invent the fuzzy transformation and is merely using it as a tool. This tool merely generally links the claimed invention to a particular technological environment or field of use under the “Practical Application” analysis. Under the “Significantly More” analysis the prior art of record evidences that this tool is well-understood, routine, and conventional (see citations in rejection).  
With regard to Prong I (i.e., is the claimed invention directed to one of the three specified categories of abstract ideas), Applicant's claims are limited (under a reasonable interpretation) to a computer-automated 
Regarding (b), the Examiner respectfully disagrees. As noted previously, the claimed invention requires, at minimum, four pieces of data (“importing…multiple data points for a medical provider population”). Multiple data points is, at minimum, two data points, while a medical provider population is, at minimum, two providers. This represents, at minimum, four data points. This does not preclude the claimed invention from being practically performed in the human mind. This is also not “a massive quantity of data records” and the Applicant has not pointed to anything in the claim that would be considered “a massive quantity of data records.”
The current rejection of the claims improperly disregards the USPTO's Revised Guidance, at page 11, Footnote 14 that expressly states that the mental processes category excludes inventions that "could not, as a practical matter, be performed entirely in a human's mind."
Regarding (c), the Examiner respectfully submits that the Applicant has not pointed to anything in the claims that could not be practically performed in the human mind.
The Office action provides no explanation of how the data transformation process defined in each of Applicant's currently pending claims can be reasonably characterized as being directed to a "business method/method of organizing human behavior" (in fact, it is directed to an invention that is intended to operate autonomously with regard to human activity).
Regarding (d), the Examiner respectfully submits that a proper rejection has been presented. Transforming medical service provider data records from a variety of medical service provider data sources into standardized medical service provider data records for storage is an inherently human task. Applicant’s claimed invention may be a particular way of performing the transforming, however it still falls under the rubric of a series of rules or steps a person would follow to a person following a series of steps or rules to transform medical service provider data records from a variety of medical service provider data sources into standardized medical service provider data records for storage.
Applicant previously explained that, when automated data resource entry consolidation is performed, a failure to identify a match can result in multiple entries being created for a same actual value due to the automated system's inability to recognize and correctly match, with a high degree of confidence, two pieces of a same data value (e.g. a street name) presented as two or more different data values. Thus, a problem that arises during automated processing of data point importation is that two variations of a same data piece (e.g. a particular street address) are not recognized as being the same.
Regarding (e), the Examiner respectfully submits that the Examiner cannot find and the Applicant has not pointed to the location in the as-filed disclosure where these argued problems are discussed. As such, they are the unsupported opinion of the Applicant and are given little weight. The Examiner also submits that this is not a problem cause by the technological environment to which the claims are confined. Inability to correctly match a name of a patient/provider existed well-prior to the advent of computerized medical records. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
White et al. (U.S. Pre-Grant Patent Publication No. 2015/0188872) which discloses a system that compares addresses using edit distance to determine similarity.
Ray et al.  (U.S. Patent No. 9,691,075) which discloses system for comparing two or more names in a database to determine whether records should be linked.
Carus et al. (U.S. Pre-Grant Patent Publication No. 2005/0192792) which discloses a system that categorizes strings of words based in part of approximate match of the string using a field similarity algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626